Citation Nr: 0427109	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  99-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
November 1991.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied entitlement to service connection for 
a low back disability, including as due to undiagnosed 
illness.

The case was previously before the Board in December 2002, 
when it was remanded to schedule the veteran for a hearing 
before the Board.  In May 2004, a hearing was held before the 
undersigned Veteran's Law Judge.  38 U.S.C.A. § 7107(c) (West 
2002).  At that time, the veteran clarified that he was not 
seeking service connection for a low back disorder as due to 
undiagnosed illness, but wanted to pursue the claim on a 
direct basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Section 38 U.S.C.A. § 5103(a) 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  The veteran has not been 
notified according to the above provisions in conjunction 
with this claim.  He must be provided appropriate notice on 
remand.

Here, the service medical record show that on entrance 
examination in July 1988, the veteran stated that he took 
muscle relaxants for back pain.  The examiner noted "minor 
strain."  Thereafter, the veteran was treated for lumbar 
strain with muscle spasm after lifting weights in April 1991.  
X-rays of the spine were negative.  On September 7, 1991, he 
was involved in a low speed, head on collision.  He was 
restrained and thrown forward, but did not strike the 
dashboard or steering wheel.  The diagnosis was mild lumbar 
strain.  On September 9, 1991, the veteran indicated that he 
was concerned a about a law suit and needed to see a back 
specialist for insurance purposes.  He was referred for 
Champus in order to see a private physician.  On follow-up 
evaluation on September 10, 1991, the veteran complained of a 
sharp, pinching like pain, but denied any weakness or 
paresthesias.  The diagnosis was lower back strain.  

On separation examination in October 1991, the veteran denied 
any low back pain and evaluation of the spine was normal.  
The examiner noted status post motor vehicle accident in 
September 1991, multiple contusions resolved.  On examination 
in January 1992, the veteran again denied any low back pain, 
and evaluation of the spine was normal.  

The veteran was afforded a VA examination in July 1995.  He 
complained of low back pain due to the in-service automobile 
accident; however, evaluation of the lower back was normal.  
The veteran was examined by David L. Gaston, M.D. in October 
1998, at which time he reported back pain for the past 10 
days.  On VA examination in November 1998, the veteran gave a 
history of low back pain since October 1998.  Diagnostic 
testing revealed degenerative disc disease at L4-L5.  

Under 38 U.S.C.A. § 5103A, VA is required to provide a 
medical examination or obtain a medical opinion when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; but (3) does not contain sufficient 
medical evidence for VA to make a decision.   On remand, the 
veteran should be afforded a VA orthopedic examination in 
order to obtain an opinion regarding the date of onset and 
etiology of his current low back disorder.  

Additionally, any records from a private doctor or 
examinations conducted for insurance and/or law suit purposes 
in conjunction with the 1991 automobile accident should be 
obtained.  The veteran testified in May 2004 that he was 
treated for back pain at the Allen Park VA Medical Center 
(VAMC) beginning in 1991, and the RO should also make 
arrangements to obtain these records.   

Accordingly, the claim is remanded for the following:  

1.  Notify the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain medical 
records showing treatment for a low back 
disorder dated from 1991 to present from 
the VA medical facility in Allen Park.  
Also, any records from a private doctor 
or examinations conducted for insurance 
and/or law suit purposes in conjunction 
with the 1991 automobile accident should 
be obtained, as discussed above.

3.  After the foregoing development has 
been accomplished to the extent possible, 
schedule the veteran for a VA examination 
by a specialist in orthopedics.  The 
examiner must have an opportunity to 
review the complete claims file, 
including the veteran's service medical 
records and a copy of this remand, and 
should state in the examination report 
that the claims file has been reviewed.  
All tests deemed necessary by the 
examiner are to be performed and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back 
disorder found to be present.  

The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed low back disorder, 
i.e., degenerative disc disease, lumbar 
strain, etc., had its onset during active 
service or is related to any in-service 
disease or injury.  

If it is determined that a low back 
disorder had its onset prior to the 
veteran's active service, did it worsen 
during service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service).  If so, was any such 
worsening due to the natural progression 
of the condition?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  

4.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


